Citation Nr: 1454474	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for PTSD.

3.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder

4.  Whether new and material evidence has been received to reopen service connection for a back disorder.

5.  Service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to a higher initial rating, greater than 10 percent for a left ankle strain.
 

REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1963 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran appealed from denials of service connection and an initial rating assigned in this decision, and these matters came before the Board.  In June 2014, the Board remanded these issues in order to afford the Veteran a videoconference hearing.  In November 2014 such a hearing was provided, and the case is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues regarding service connection for bilateral knee disorders, back disorder, and an acquired psychiatric disorder, as well as the matter of an increased initial rating for a left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition to the issues listed above, a separate appeal is pending and addressed within a decision issued contemporaneous with this decision.  That appeal, regarding entitlement to a waiver of VA insurance premiums, is separately docketed as the AOJ is the Insurance Center in Philadelphia, Pennsylvania, rather than the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  In a May 1989 decision, the RO denied service connection for an acquired psychiatric disorder (styled as schizophrenia).  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the May 1989 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  In a April 1993 decision, the RO denied service connection for PTSD.  The Veteran did not file an appeal, and the decision became final.

4.  The evidence associated with the claims file subsequent to the April 1993 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the occurrence of an in-service stressor.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1989 rating decision denying service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the May 1989 decision is new and material to reopen a claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The April 1993 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  Evidence received since the April 1993 decision is new and material to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen Service Connection

The Veteran is seeking to reopen previously denied claims of service connection for an acquired psychiatric disorder and PTSD.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Acquired Psychiatric Disorder to Include PTSD

In a May 1989 decision, the RO denied claims of service connection for schizophrenia and PTSD based in part on a lack of evidence associating in-service mental health complaints with a post-service diagnosis of schizophrenia, and in part on the lack of evidence showing a diagnosis of PTSD.  The Veteran did not file a notice of disagreement and the decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).  In April 1993 the RO denied the Veteran's claim to reopen only the matter of service connection for PTSD.  That denial also went unappealed, and so became final.

Since the time of the prior denials, VA has received numerous statements from the Veteran endorsing in-service stressor events including witnessing assaults and murders of other service members, being forced to play basketball which he believed was "cruel, traumatic, horrific and exhausting as well as demeaning of a human being." See October 1, 2010 statement.  In addition, evidence suggesting changes in diagnoses has been added, including a November 2010 private treatment record diagnosing bipolar affective disorder, unspecified; anxiety, unspecified; combination drug dependence; and ruling out paranoid schizophrenia.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, statements from the Veteran endorsing additional stressor events, and private treatment records indicating additional psychiatric diagnoses amount to evidence of in-service onset, and a current disorder.  As this evidence represents evidence not previously submitted to agency decision makers and relates to facts necessary to substantiate both claims, the Board finds that the additional evidence is new and material to reopen service connection for an acquired psychiatric disorder and PTSD.  As a procedural matter, these claims will be combined into a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is reopening service connection for an acquired psychiatric disorder, to include PTSD, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD is granted.



REMAND

Left Ankle

The Veteran is seeking a higher initial evaluation for his service-connected left ankle strain.  During his November 2014 hearing before the undersigned, the Veteran indicated that since his last VA examination in 2010, his left ankle symptoms have become worse.  Thus, a new VA examination is necessary in order to accurately assess the Veteran's current level of symptomatology.

SSA Records

During his hearing before the undersigned the Veteran indicated that he had been receiving disability payments from the US Social Security Administration (SSA) since the 1970s, and that SSA had specifically associated one or more disabilities with his service.  While the RO's December 2013 statement of the case references SSA records, the Board cannot find such records within the claims file.  Regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that all claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to obtain current findings concerning the severity of his left ankle strain.  The claims folder should be made available to the examiner for review before the examination. 

2.  The RO should attempt to obtain from the Social Security Administration any records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.

3.  After completing all indicated development, readjudicate the claims of service connection for an acquired psychiatric disorder to include PTSD, whether new and material evidence has been received to reopen service connection for bilateral knee and back disorders, and for entitlement to a higher initial rating for the left ankle.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

4.  The RO is advised that it is to coordinate with the Regional Office and Insurance Center in Philadelphia, Pennsylvania following completion of all indicated development and readjudication, in order to ensure appropriate actions are taken on the Veteran's separately docketed claim of entitlement to waiver of premiums on Service-Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a).


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


